DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 2 November 2021, with respect to the rejection under 35 U.S.C. 112(b) of claim 12 have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 

Applicant's arguments filed with respect to the rejection under 35 U.S.C. 112(b) of claim have been fully considered but they are not persuasive. Applicant has failed to clarify the conflicts within the specification as they relate to the claim language. Specifically, it is still not clear whether the pre-latched position is reached by actuating the release element once or twice. See 35 U.S.C. 112(b) rejections below.

Applicant's arguments with respect to the prior art rejection of claims 1-19 have been fully considered but they are not persuasive. Applicant states that the sensor of Cuddihy is not configured to detect a pre-latched position of the latch. However, one having ordinary skill in the art would recognize that the sensor of Cuddihy is suitable for detecting any discrete latch position. Applicant further suggests that the sequence of events during an opening operation enables the hood to be closed without interference or damage. Though the control unit of the 

Applicant's arguments with respect to the prior art rejection of claim 4 have been fully considered but they are not persuasive. Applicant suggests that the use of an electric motor in the actuator of Ilea is non-obvious. However, Marasco discloses that an electric motor is one of a number of art-recognized equivalents appropriate for use as an actuator (Col 8 Para 2). See rejection below.

Applicant's arguments with respect to the prior art rejection of claim 20 have been fully considered but they are not persuasive. Applicant suggests that Cuddihy fails to provide motivation for adding a wireless key to trigger the power mechanism. However, adding a wireless control input to a known mechanism is insufficient to demonstrate patentable distinctness. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Claims 10 and 14 recite the limitation “release element is actuated twice to transfer the locking mechanism to the pre-latched position”. This contradicts the mechanism illustrated in the drawings. The specification is contradictory on the purpose and necessity of a second actuation of the release element to reach the pre-latched position. Paragraph 0020 states that “the process generally involves actuating the release element located in the interior of the motor vehicle body once to transfer the locking mechanism to the pre-latched position”. However, paragraph 0021 states that “actuating the release element twice is for example recommended where the motor vehicle door lock or bonnet lock is not located centrally at the front of the motor vehicle but for instance where two motor vehicle door locks are located on the lateral longitudinal edges of the bonnet”, but also that “where there is only a single motor vehicle door lock, the operating procedure involves actuating the release element twice to transfer the locking mechanism to the pre-latched position”. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 6, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilea (US-10731388-B2) in view of Cuddihy (US-10808436-B2).

With regards to claim 1, Ilea discloses a motor vehicle door lock comprising: 
a locking mechanism (10 Figure 22) having a rotary latch (12 Figure 23) and a pawl (14 Figure 23); 
a bonnet (13 Figure 1), having a striker element (22 Figure 23) which interacts with the pawl; 
an unlocking/opening mechanism (17 Figure 23) for the bonnet; and 
a release element (16 Figure 18, visible but not referenced in Figure 22) provided in an interior of a motor vehicle body (15 Figure 1), the release element being configured for opening the bonnet and for being operated twice (“The operated release mechanism 17 has levers 16, 18 for disengaging the pawl 14 from the primary locking surface 30 under first actuation of the operated release mechanism 17 (e.g. via manual operation of the handle 35—see FIG. 1) and from the secondary locking surface 30 under second actuation of the operated release mechanism 17” [Col 10 Line 55]), 
wherein the locking mechanism and the bonnet are transferred to a pre-latched position (Figure 24) after the release element has been operated at least once (Col 10 Line 55), with the striker element being trapped (by the hook 8 of the latch 12, Figure 24) while the bonnet is opened from the pre-latched position by lifting the pawl off the rotary latch with the aid of a power mechanism (The power mechanism 78 [Figure 22] can “engage the pawl 14 to cause misalignment between the lock surface 31 and the primary locking surface 30” [Col 14 Line 16]),
wherein said lifting of the pawl is activated by the power mechanism (78 Figure 23) and separately relative to the release element (16 Figure 18). (Figures 22-26 add a separate power actuated pedestrian protection system to the latch mechanism of Figures 18-21. “The operated release mechanism 17 can further include an actuator 78 coupled to an actuation mechanism 80” [Col 13 Line 45].),
wherein the power mechanism (78 Figure 22) is an actuator that is provided for the power-driven impingement (interpreted to mean actuation) of the pawl (The power mechanism 78 [Figure 22] can “engage the pawl 14 to cause misalignment between the lock surface 31 and the primary locking surface 30” [Col 14 Line 16]),
Ilea is silent on whether the actuator is in communication with an operating unit that is separately arranged relative to the release element.
(128 Figure 6) is in communication with an operating unit (114 Figure 8A) that is separately arranged relative to the release element (67 Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the wireless control system of Cuddihy to the latch mechanism of Ilea. One would have been motivated to make this addition in order to gain remote control over the latch operation.
Ilea does not disclose a sensor configured to detect the pre-latched position of the locking mechanism.
However, Cuddihy discloses a similar motor vehicle hood latch including a sensor configured to detect the pre-latched position of the locking mechanism. (“the primary hood latch switch provides a signal to the controller indicating that the primary hood latch is in either the engaged position or the disengaged position” [Col 3 Line 14] and “a sensor is operatively coupled with the hood that provides a signal to a controller when the hood has been lifted to the open condition” [Col 3 Line 27]. The pre-latched position is sensed by the combination of these signals.) Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the sensors and control system of Cuddihy to the latch of Ilea in order to gain intelligent control of the electrical actuation of the latch.
Thus Ilea in view of Cuddihy teach that the sensor (108 Figure 10, Cuddihy) and the power mechanism (128 Figure 6, Cuddihy) are connected to a common control unit (104 Figure 10, Cuddihy) that only permits the power mechanism to lift the pawl off the rotary latch if the sensor has signaled that the locking mechanism is in the pre-latched position of the locking mechanism. (“The controller actuates the secondary hood latch to the disengaged position for a prescribed period of time upon actuation of a vehicle system input device, thereby allowing the hood to be raised to the open condition” [Col 2 Line 54, Cuddihy]).

With regards to claim 3, Ilea discloses the motor vehicle door lock according to claim 1, 
wherein the actuator (78 Figure 22) is a swivel and/or a linear actuator (83 Figure 23).

With regards to claim 6, Ilea in view of Cuddihy teaches the motor vehicle door lock according to claim 1, 
wherein the operating unit (114 Figure 8A, Cuddihy) communicates with the actuator (128 Figure 6) wirelessly (Col 7 Line 25).

With regards to claim 8, Ilea in view of Cuddihy teaches the motor vehicle door lock according to claim 7, 
wherein the sensor (108 Figure 10, Cuddihy) and the power mechanism (128 Figure 6) are connected to a common control unit (104 Figure 10) that only permits the power mechanism to lift the pawl off the rotary latch if the sensor has signaled that the locking mechanism is in the pre-latched position of the locking mechanism. (“The controller actuates the secondary hood latch to the disengaged position for a prescribed period of time upon actuation of a vehicle system input device, thereby allowing the hood to be raised to the open condition” [Col 2 Line 54]).

1, 
wherein the release element (16 Figures 18, 22, Ilea) is actuated once to transfer the locking mechanism (10 Figure 22) to the pre-latched position (Figure 24) and the bonnet is subsequently opened (The power mechanism 78 [Figure 22] can “allows the lift lever 60 to bypass the secondary position and to be actuated by the actuation system 80 and push the striker 22 via lift surface 66 towards the opening of the fishmouth 23. As such the lift lever 60 temporarily travels past through and past the secondary position” [Col 14 Line 22]) by the operating unit (114 Figure 8A, Cuddihy).

With regards to claim 10, Ilea in view of Cuddihy teaches the motor vehicle door lock according to claim 1, 
wherein the release element (16 Figures 18, 22, Ilea) is actuated twice (in the case that an outside force on the bonnet prevents the striker from moving to its pre-latched position before the pawl returns to its blocking  position) to transfer the locking mechanism (10 Figure 22) to the pre-latched position (Figure 24) and the bonnet is subsequently opened (The power mechanism 78 [Figure 22] can “allows the lift lever 60 to bypass the secondary position and to be actuated by the actuation system 80 and push the striker 22 via lift surface 66 towards the opening of the fishmouth 23. As such the lift lever 60 temporarily travels past through and past the secondary position” [Col 14 Line 22]) by the operating unit (114 Figure 8A, Cuddihy).

(14 Figure 23) engages in a pre-latched position (Figure 24) as soon as the impingement (interpreted to mean actuation) of the pawl is interrupted. (“the pawl is biased towards the primary locking position” [Col 1 Line 56])
Ilea does not disclose an operating unit that is separately arranged relative to the release element.
However, Cuddihy discloses a similar motor vehicle hood latch that includes an actuator (128 Figure 6) is in communication with an operating unit (114 Figure 8A) that is separately arranged relative to the release element (67 Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the wireless control system of Cuddihy to the latch mechanism of Ilea. One would have been motivated to make this addition in order to gain remote control over the latch operation.

With regards to claim 12, Ilea discloses the motor vehicle door lock according to claim 1, 
wherein the rotary latch (12 Figure 23) has a main latch recess (30 Figure 23) defined in a main latch arm (upper arm of 12, Figure 23) of the rotary latch, wherein the pawl (14 Figure 23) engages in the main latch recess when in a main latched position (Figures 18, 22).

With regards to claim 13, Ilea discloses the motor vehicle door lock claim 1,
wherein the actuator (78 Figure 22) is configured to lift the pawl out of the pre-latched position and/or out of a main latched position. (The power mechanism 78 [Figure 22] can “engage the pawl 14 to cause misalignment between the lock surface 31 and the primary locking surface 30” [Col 14 Line 16])

With regards to claim 14, Ilea discloses the motor vehicle door lock according to claim 1, 
wherein the striker element (22 Figure 19) of the bonnet, after being actuated (“facilitated through rotation of the ratchet 12 by the biasing member 25” during the actuation of the release element [Col 10 Line 65]) twice (in the case that an outside force on the bonnet prevents the striker from moving to its pre-latched position before the pawl returns to its blocking  position), transfers the release element (16 Figure 18) into the pre-latched position through a force of a spring (the pawl biasing member returns the release element 16 to its pre-latched position [Figure 19] as “the pawl is biased towards the primary locking position” [Col 1 Line 56]).

With regards to claim 15, Ilea discloses the motor vehicle door lock according to claim 1, 
wherein the striker element (22 Figure 19) of the bonnet (13 Figure 1) at least reaches the pre-latched position (Figure 19) when the bonnet is moved by an operator (by means of release element 16, Figure 19).

With regards to claim 16, Ilea in view of Cuddihy teaches the motor vehicle door lock according to claim 1, 
wherein the operating unit (114 Figure 8A, Cuddihy) is configured as a wireless key that is used to unlock the motor vehicle door lock (Col 2, PP 3).

With regards to claim 17, Ilea in view of Cuddihy teaches the motor vehicle door lock according to claim 1, 
wherein the operating unit (114 Figure 8A, Cuddihy) is remote controllable (Col 2, PP 3).

With regards to claim 18, Ilea in view of Cuddihy teaches the motor vehicle according to claim 1, 
wherein the actuator (128 Figure 6 / 106 Figure 11, Cuddihy) includes a first transmitting/receiving unit (102 Figure 11, Col 7 PP 3) and the operating unit (114 Figure 8A) includes a second transmitting/receiving unit (the operating unit is a wireless key fob) that is in wireless communication with the first transmitting/receiving unit (Col 9 PP 3).
	
With regards to claim 19, Ilea in view of Cuddihy teaches the motor vehicle according to claim 18, 
wherein the first transmitting/receiving unit (106 Figure 10, Cuddihy) is arranged proximate the motor vehicle door lock (40 Figure 10) or is integrated into the motor vehicle door lock.

With regards to claim 20, Ilea discloses a motor vehicle door lock comprising: 
a locking mechanism (10 Figure 23) having a rotary latch (12 Figure 23) and a pawl (14 Figure 23); 
(13 Figure 1) having a striker (22 Figure 23) element which interacts with the pawl; 
an unlocking/opening mechanism (17 Figure 23) for the bonnet; and 
a release element (16 Figure 18, visible but not referenced in Figure 22) provided in an interior of a motor vehicle body (15 Figure 1), the release element being configured for opening the bonnet and for being operated twice (Col 10 Line 57), 
wherein the locking mechanism and the bonnet are transferred to a pre-latched position (Figure 24) after the release element has been operated at least once (Col 10 Line 55), with the striker element being trapped (by the hook 8 of the latch 12, Figure 24), wherein the bonnet is moved from the pre-latched position by lifting the pawl in a separate activation (The power mechanism 78 [Figure 22] can “engage the pawl 14 to cause misalignment between the lock surface 31 and the primary locking surface 30” [Col 14 Line 16]) relative to an activation of the release element (Figures 22-26 add a separate power actuated pedestrian protection system to the latch mechanism of Figures 18-21. “The operated release mechanism 17 can further include an actuator 78 coupled to an actuation mechanism 80” [Col 13 Line 45]), and 
wherein the pawl is lifted by a power mechanism (78 Figure 22).
Ilea does not disclose a wireless key.
However, Cuddihy discloses a similar vehicle hood latch that can be actuated in response to communication with a wireless key (114 Figure 8A). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilea in view of Cuddihy in further view of Marasco (US-10246911-B2).

With regards to claim 4, Ilea in view of Cuddihy teaches the motor vehicle door lock according to claim 3. 
Ilea does not disclose that actuator includes an electric motor and the swivel actuator and/or the linear actuator.
However, Marasco discloses a vehicle latch that includes “a linear actuator having a body that contains an electric motor.” Marasco states “Motorized member 78 is any electro-mechanical device that is capable of operating lever mechanism 72 and/or tongue 70 such as a linear actuator, a solenoid, an electro-magnetic device, a pneumatic member, a hydraulic member, or the like” (Col 8 PP 2). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the linear actuator including a solenoid of Ilea with a linear actuator including an electric motor of Marasco as these were art recognized equivalents at the time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675